CANNELLA; Judge.
Plaintiff, Warren L. Gottsegen, appeals from a summary judgment entered by the trial court in favor of defendants, National Information Services, Inc. and Lawrence Roe Dodd. For the, reasons which follow, we affirm.
The identical, facts, arguments and legal issues were previously presented to and addressed by this court and do not require repetition. Gottsegen v. National Information Services, Inc., 96-622 (La.App. 6th Cir. 1/15/97), 688 So.2d 55, writs denied, 97-369 (La.3/21/97), 691 So.2d 91. In the earlier case, the trial court, on cross motions for summary judgment, simultaneously granted summary judgment in favor of plaintiff and denied summary judgment in favor of defendants. This court reversed the trial court judgment and held that, “The motion for summary judgment filed by defendants is hereby granted.” On writ application to the Supreme Court, that Court denied writs with the notation, “Relator may reraise on appeal in the event of an adverse judgment.” Gottsegen v. National Information Services Inc., supra.1
On remand,, defendants filed a Motion to Fix Costs. Plaintiff objected to the motion, stating that it was premature because a judgment had not been entered in accord |3with the Court of Appeal ruling. Perhaps, unsure of the meaning of the Supreme Court action, the trial court agreed with plaintiffs argument. The trial court denied the defense motion to fix costs and entered a new judgment in accord with the views expressed in our earlier opinion, denying plaintiff’s motion for summary judgment and granting defendant’s motion. It is from this judgment that plaintiff now appeals.
As stated above, this matter was previously considered by this court on cross motions for summary judgment. We determined that plaintiff’s motion for summary judgment lacked merit and granted defendants’ motion for summary judgment. Gottsegen v. National Information Services, Inc., supra. However, for the sake of clarity and in view of the language in the Supreme Court writ denial, for the reasons stated in our earlier consideration of this case, we hereby affirm the trial court judgment. Costs of appeal are taxed to plaintiff.2
AFFIRMED.

. In-the Court of Appeal opinion, summary judgment was expressly granted in favor of defendants. This was an adverse judgment to'plaintiff. '


. Defendants have moved for sanctions arguing ‘that plaintiff's appeal is frivolous and solely for delay. While we tend to agree with defendants' arguments, in view of the language in the Supreme Court writ denial which may have mislead plaintiff and/or the trial court, we decline to impose sanctions.